Fourth Court of Appeals
                                    San Antonio, Texas

                                MEMORANDUM OPINION

                                       No. 04-22-00835-CV

                                      IN RE Jack Lee KING

                                        Original Proceeding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: December 21, 2022

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On December 12, 2022, relator Jack Lee King filed a petition for a writ of mandamus

seeking to compel the District Clerk of Bexar County, Texas to file his original petition for

determination of heirship and his motion for leave to proceed in forma pauperis. This court has

the authority to issue a writ of mandamus “against a judge of a district or county court in the court

of appeals district and other writs as necessary to enforce our appellate jurisdiction.” In re Lann,

No. 04-04-00564-CV, 2004 WL 1881751, at *1 (Tex. App.—San Antonio Aug. 25, 2004, orig.

proceeding) (mem. op.) (citing TEX. GOV’T CODE ANN. § 22.221) (internal quotations omitted).

However, “[w]e have no mandamus jurisdiction over district clerks unless it is shown the issuance

of the writ is necessary to enforce our jurisdiction.” In re Lopez, No. 04-03-00820-CV, 2003 WL

22658158, at *1 (Tex. App.—San Antonio Nov. 12, 2003, orig. proceeding) (mem. op.). King has

made no showing that a writ of mandamus is necessary here to enforce this court’s jurisdiction.
                                                                                      04-22-00835-CV


       After considering the petition and this record, this court concludes it is without jurisdiction

over this petition. See TEX. GOV’T CODE ANN. § 22.221. Accordingly, the petition for writ of

mandamus is dismissed. King’s motion for leave to invoke Texas Rule of Appellate Procedure 2

is dismissed as moot.


                                                  PER CURIAM




                                                -2-